In order to establish its prima facie entitlement to summary judgment in a foreclosure action, a plaintiff must submit the mortgage and unpaid note, along with evidence of default (see Hoffman v Kraus, 260 AD2d 435, 436 [1999]; Mahopac Natl. Bank v Baisley, 244 AD2d 466, 467 [1997]). The burden then shifts to the defendant to demonstrate “the existence of a triable issue of fact as to a bona fide defense to the action, such as waiver, estoppel, bad faith, fraud, or oppressive or unconscionable conduct on the part of the plaintiff” (id. at 467; see Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 183 [1982]).
*712Here, after the plaintiff, the assignee of a note and mortgage executed by the defendant, established, prima facie, its entitlement to judgment as a matter of law, the defendant raised triable issues of fact concerning the defense of fraud and the counterclaim for rescission, which precluded the granting of summary judgment to the plaintiff (see Bankers Trust Co. of Cal., N.A. v Sciarpelletti, 28 AD3d 408, 411-412 [2006]; State St. Bank & Trust Co. v Boayke, 249 AD2d 535 [1998]; Horowitz v Griggs, 245 AD2d 486 [1997]).
The plaintiffs remaining contentions are without merit. Prudenti, P.J., Miller, Dillon and McCarthy, JJ., concur.